Citation Nr: 0837554	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-24 700	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2008).

In September 2008, the Board remanded the matter on appeal to 
the RO to reschedule the veteran for a videoconference 
hearing.  

Subsequently, the RO forwarded to the Board a copy of a death 
certificate documenting that the veteran had died on June [redacted], 
2008, before the Board had entered its decision.  Because of 
the death of the veteran, the Board does not have 
jurisdiction to adjudicate the claim.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

Accordingly, under the authority of 38 C.F.R. § 20.904, the 
Board, on its own motion, hereby vacates in its entirety the 
Board remand entered on September 2, 2008, that addressed the 
matter of entitlement to service connection for lung cancer. 



		
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


